DETAILED ACTION
	This office action is in response to the communication filed on May 23, 2022. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Sung Chung (Reg. No. 69,911) on 06/17/22.

The application has been amended as follows:

1.	(Currently Amended) A computer-processing method for incorporating multiple language encodings into an indexed dataset processable by executable computing modules operable with a standardized language encoding, the method comprising:
receiving an original input data encoded in a first language;
generating a data profile having an associated data profile identifier, wherein the data profile comprises one or more indexable data fields and one or more non-indexable data fields;
storing the original input data in the one or more non-indexable data fields, wherein the original input data in the one or more non-indexable data fields is retrievable; 
translating the original input data into translated input data encoded in the standardized language;
storing the translated input data in the one or more indexable data fields of the data profile; [[and]] 
providing the data profile comprising the original input data and the translated input data to a database storing a plurality of data profiles as an indexed dataset based at least in part on the translated input data encoded in the standardized language in each of the plurality of data profiles;
receiving a first request for a first data output;
identifying a preferred language for the first data output, wherein the first data output comprises the original input data stored in the one or more non-indexable data fields, wherein the first request for the first data output identifies requested data based at least in part on at least one of: the associated data profile identifier or a portion of the translated input data stored in the one or more indexable data fields;
retrieving a first data profile associated with the first request for the first data output;  
translating the first data output stored in the one or more indexable data fields to the preferred language; and 
generating the first data output comprising at least the portion of the translated input data stored in the one or more indexable data fields translated to the preferred language and at least a portion of the original input data retrieved from one or more of the one or more non-indexable data fields of the first data profile.
2.	(Currently Amended) The computer-processing method of claim 1, further comprising: 
generating an image data comprising one or more images of the original input data encoded in the first language;
storing the image data in the data profile in at least one of the one or more non-indexable data fields.
3.	(Canceled) 
4.	(Currently Amended) The computer-processing method of claim 2, further comprising:
receiving a second request for a second data output and interpreting the second request, the second request comprising the original input data, wherein the second request for the second data output identifies the requested data based at least in part on at least one of: the associated data profile identifier or a portion of the translated input data;
retrieving [[the]]a second data profile associated with the second request for the second data output; and 
generating [[a]]the second data output by presenting the image data retrieved from the second data profile.
5.	(Original) The computer-processing method of claim 1, wherein the standardized language encoding is a single-byte language encoding.
6.	(Original) The computer-processing method of claim 5, wherein the first language encoding is a multi-byte language encoding.
7.	(Original) The computer-processing method of claim 1, wherein the standardized language and the first language are encoded using a hexadecimal encoding.
8.	(Original) The computer-processing method of claim 7, wherein the standardized language and the first language are encoded using a Unicode encoding.
9.	(Original) The computer-processing method of claim 8, wherein the standardized language encoding comprises a first plurality of characters encoded via a first subset of code points and the first language encoding comprises a second plurality of characters encoded via a second subset of code points.
10.	(Currently Amended) The computer-processing method of claim 1, further comprising: receiving a second request for a second data output, wherein the second request identifies a second data profile and a second language;
retrieving the second data profile;
translating the original input data from the one or more non-indexable data fields into a second translated input data corresponding to the second language; and 
generating [[a]]the second data output by presenting at least a portion of the second translated input data.
11.	(Currently Amended) The computer-processing method of claim 1, further comprising:
receiving a second request for a second data output, wherein the second request identifies a second data profile and a request location;
identifying a second language for the second request based at least in part on the request location;
retrieving the second data profile;
translating the original input data from the one or more non-indexable data fields into a second translated input data corresponding to the second language; and 
generating [[a]]the second data output by presenting at least a portion of the second translated input data.
12.	(Currently Amended) The computer-processing method of claim 1, further comprising:
receiving a second request for a composite data output comprising at least [[a]]the portion of the original input data and at least [[a]]the portion of the translated input data, wherein the second request for the composite data output identifies the requested data based at least in part on at least one of: the associated data profile identifier or [[a]]the portion of the translated input data;
retrieving [[the]]a second data profile associated with the second request for the composite data output; and 
generating [[a]]the composite data output by presenting at least [[a]]the portion of the original input data retrieved from one or more of the one or more non-indexable data fields of the second data profile and by presenting at least [[a]]the portion of the translated input data retrieved from the one or more of the indexable data fields.
13.	(Currently Amended) A computing system for incorporating multiple language encodings into an indexable dataset processable by executable computing modules operable with a standardized language encoding, the computing system comprising:
at least one nontransitory computer readable storage medium;
one or more computer processors collectively configured to:
receive original input data encoded in a first language;
generate a data profile having an associated data profile identifier, wherein the data profile comprises one or more indexable data fields and one or more non-indexable data fields;
store the original input data in the one or more non-indexable data fields, wherein the original input data in the one or more non-indexable data fields is retrievable;
translate the original input data into translated input data encoded in the standardized language;
store the translated input data in the one or more indexable data fields of the data profile; [[and]] 
provide the data profile comprising the original input data and the translated input data to a database storing a plurality of data profiles as an indexed dataset based at least in part on the translated input data encoded in the standardized language in each of the plurality of data profiles;
receive a first request for a first data output;
identify a preferred language for the first data output, wherein the first data output comprises the original input data stored in the one or more non-indexable data fields, wherein the first request for the first data output identifies requested data based at least in part on at least one of: the associated data profile identifier or a portion of the translated input data stored in the one or more indexable data fields;
retrieve a first data profile associated with the first request for the first data output;  
translate the first data output stored in the one or more indexable data fields to the preferred language; and 
generate the first data output comprising at least the portion of the translated input data stored in the one or more indexable data fields translated to the preferred language and at least a portion of the original input data retrieved from one or more of the one or more non-indexable data fields of the first data profile.
14.	(Currently Amended) The computing system of claim 13, wherein the one or more processors are additionally configured to:
receive a second request for a second data output comprising the original input data, wherein the second request for the second data output identifies the requested data based at least in part on at least one of: the associated data profile identifier or [[a]]the portion of the translated input data;
retrieve [[the]]a second data profile associated with the second request for the second data output; and 
generate [[a]]the second data output by presenting at least [[a]]the portion of the original input data retrieved from the one or more second data profile.
15.	(Currently Amended) The computing system of claim 13, wherein the one or more processors are additionally configured to:
receive a second request for a second data output, wherein the second request identifies a second data profile and a second language;
retrieve the second data profile;
translate the original input data from the one or more non-indexable data fields into a second translated input data corresponding to the second language; and 
generate [[a]]the second data output by presenting at least a portion of the second translated input data.
16.	(Currently Amended) The computing system of claim 13, wherein the one or more processors are additionally configured to:
receive a second request for a composite data output comprising at least [[a]]the portion of the original input data and at least [[a]]the portion of the translated input data, wherein the second request for the composite data output identifies the requested data based at least in part on at least one of: the associated data profile identifier or [[a]]the portion of the translated input data;
retrieve [[the]]a second data profile associated with the second request for the composite data output; and 
generate [[a]]the composite data output by presenting at least [[a]]the portion of the original input data retrieved from one or more of the one or more non-indexable data fields of the second data profile and by presenting at least [[a]]the portion of the translated input data retrieved from the one or more 
17.	(Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion configured to receive original input data encoded in a first language;
an executable portion configured to generate a data profile having an associated data profile identifier, wherein the data profile comprises one or more indexable data fields and one or more non-indexable data fields;
an executable portion configured to store the original input data in the one or more non-indexable data fields, wherein the original input data in the one or more non-indexable data fields is retrievable;
an executable portion configured to translate the original input data into translated input data encoded in [[the]]a standardized language;
an executable portion configured to store the translated input data in the one or more indexable data fields of the data profile; [[and]] 
an executable portion configured to provide the data profile comprising the original input data and the translated input data to a database storing a plurality of data profiles as an indexed dataset based at least in part on the translated input data encoded in the standardized language in each of the plurality of data profiles;
an executable portion configured to receive a first request for a first data output;
an executable portion configured to identify a preferred language for the first data output, wherein the first data output comprises the original input data stored in the one or more non-indexable data fields, wherein the first request for the first data output identifies requested data based at least in part on at least one of: the associated data profile identifier or a portion of the translated input data stored in the one or more indexable data fields;
an executable portion configured to retrieve a first data profile associated with the first request for the first data output;  
an executable portion configured to translate the first data output stored in the one or more indexable data fields to the preferred language; and 
an executable portion configured to generate the first data output comprising at least the portion of the translated input data stored in the one or more indexable data fields translated to the preferred language and at least a portion of the original input data retrieved from one or more of the one or more non-indexable data fields of the first data profile.
18.	(Currently Amended) The computer program product of claim 17, further comprising:
an executable portion configured to receive a second request for a second data output comprising the original input data, wherein the second request for the second data output identifies the requested data based at least in part on at least one of: the associated data profile identifier or [[a]]the portion of the translated input data;
an executable portion configured to retrieve [[the]]a second data profile associated with the second request for the second data output; and 
an executable portion configured to generate [[a]]the second data output by presenting at least a portion of the original input data retrieved from the one or more  second data profile.
19.	(Currently Amended) The computer program product of claim 17, further comprising:
an executable portion configured to receive a second request for a second data output, wherein the second request identifies a second data profile and a second language;
an executable portion configured to retrieve the second data profile;
an executable portion configured to translate the original input data from the one or more non-indexable data fields into a second translated input data corresponding to the second language; and 
an executable portion configured to generate [[a]]the second data output by presenting at least a portion of the second translated input data.
20.	(Currently Amended) The computer program product of claim 17, further comprising:
an executable portion configured to receive a second request for a composite data output comprising at least [[a]]the portion of the original input data and at least [[a]]the portion of the translated input data, wherein the second request for the composite data output identifies the requested data based at least in part on at least one of: the associated data profile identifier or [[a]]the portion of the translated input data;
an executable portion configured to retrieve [[the]]a second data profile associated with the second request for the composite data output; and 
an executable portion configured to generate [[a]]the composite data output by presenting at least [[a]]the portion of the original input data retrieved from the one or more non-indexable data fields of the second data profile and by presenting at least [[a]]the portion of the translated input data retrieved from the one or more indexable data fields. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, and in view of the claim amendments entered via examiner’s amendment, claims 1, 2, and 4-20 are allowed.
The prior art of record Leapaldt (US Pat 6,757,688) discloses receiving an input in a language and translating it to different languages by encoding to a standardized language, keeping customer records in multiple languages stored in a database, querying records or profiles using unique identifiers for the customer profiles where the record includes various fields, translating requested information in different languages, and creating and storing mixed language records.
The prior art of record West (US Pub 2015/0039700) discloses indexed datasets, data profile comprising one or more indexable data fields, and storing data in one or more of the indexable data fields of the data profile.
The prior art of record Zaydman (US Pub 2011/0040745) discloses one or more indexable data fields and one or more un-indexable data fields, and storing data in one or more un-indexable or non-indexable data fields.
The prior art of record Anglin (US Pub 2018/0198880) discloses generating image data comprising one or more images of an original data encoded in a first language.
The prior art of record Elgebeely (US Pub 2018/0060207) discloses encoding using hexadecimal encoding.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 13, and 15, such as “generating a data profile having an associated data profile identifier, wherein the data profile comprises one or more indexable data fields and one or more non-indexable data fields, storing an original input data in the one or more non-indexable data fields, wherein the original input data in the one or more non-indexable data fields is retrievable, translating the original input data into translated input data encoded in a standardized language, storing the translated input data in the one or more indexable data fields of the data profile, and providing the data profile comprising the original input data and the translated input data to a database storing a plurality of data profiles as an indexed dataset based at least in part on the translated input data encoded in the standardized language in each of the plurality of data profiles” in combination with “receiving a first request for a first data output, identifying a preferred language for the first data output, wherein the first data output comprises the original input data stored in the one or more non-indexable data fields, wherein the first request for the first data output identifies requested data based at least in part on at least one of: the associated data profile identifier or a portion of the translated input data stored in the one or more indexable data fields, retrieving a first data profile associated with the first request for the first data output, translating the first data output stored in the one or more indexable data fields to the preferred language, and generating the first data output comprising at least the portion of the translated input data stored in the one or more indexable data fields translated to the preferred language and at least a portion of the original input data retrieved from one or more of the one or more non-indexable data fields of the first data profile”.
The dependent claims 2, 4-12, 14-16, and 18-20, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REZWANUL MAHMOOD/Examiner, Art Unit 2164

June 17, 2022       

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164